MOUTON, J.
Judgment was originally rendered in this case in favor of the plaintiffs on June 20, 1925. An appeal was taken to this court but as a portion of the note of evidence had been lost or misplaced, this court on December 22, 1926, annulled the judgment and remanded this case for a trial de novo. The case came up for trial under the order remanding it and as the lost notes of evidence had been found, the court below proceeded to render judgment without the formality of a trial de novo, holding that as the record had been completed the purpose for which the case had been remanded had been fulfilled. The defendant having taken the position tljat the original judgment having been annulled, a new judgment should be rendered, the court rendered and .signed another judgment for the amount originally decreed, stating that this wa¡? done without prejudice to the right of any parties to the suit, and to the jurisdiction of this court to decide the case on the original judgment rendered, by the district court on June 30 1925, and the appeal granted thereon.
The second judgment by the district judge was signed March 16, 1926. A suspensive appeal, on motion of defendant, was granted to him from the second judgment on March 16, 1926, returnable to this court on or before May 16, 1926. At pur last session in Lake Charles, on March 17, 1926, the record in this case was brought up for consideration. Counsel for defendant filed a motion asking that this case be continued to our next term claimihg they were in no position to argue the case, and had had no time to prepare briefs. The application is granted and it is therefore ordered that the record herein be returned to the clerk of court at Lake Charles, where this case will be heard at our next regular term of court at that place.